EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement, including the Confidentiality &
Non-Solicitation Agreement attached hereto as Exhibit “A” and incorporated
herein by reference (collectively, the “Agreement”), is made and entered into as
of this 12th day of June, 2015 (“Effective Date”), by and between Champion Pain
Care Corporation, a Delaware corporation (the “Company”) and Garland A. Brown,
Jr. (“Executive” or “you”) (collectively, the “parties”).

WHEREAS, the Company desires to engage Executive in the capacity of Chief
Executive Officer (“CEO”) and Executive desires to be so engaged by the Company
in such position, on the terms and conditions set forth herein:

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth below, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Executive agree as follows:

1.

Position and Duties.  Executive shall be employed in the position of CEO.  As
such, Executive shall report to the Company’s Board of Directors (the “Board”)
and shall perform such duties as the Board deems necessary and appropriate and
that are in accordance with the policies, practices and bylaws of the Company
(the “Duties and Responsibilities”).  Executive, if requested to do so, also
shall serve on the Board for no additional compensation.  Executive shall
perform his Duties and Responsibilities primarily out of the Executive’s
corporate office, which is currently located in Phoenix, Arizona, or out of any
other mutually agreed upon location.

2.

Best Efforts; Duty of Loyalty.  Executive shall devote all of Executive’s
business time, attention and energies to the performance of the duties assigned
hereunder, and shall perform such duties diligently, faithfully and to the best
of Executive’s abilities consistent with the Company’s policies, bylaws, and
ethical standards, as amended from time to time.  In Executive’s capacity as
CEO, Executive owes a duty of loyalty to the Company and, consistent with such
duty, is expected to refrain from engaging in any activity that does, will or
could reasonably be deemed to conflict with the best interests of the Company;
provided, however, that the provisions of this Section 2 shall not prohibit
Executive from making personal investments so long as such investments do not
interfere with Executive’s duties under this Agreement and shall not be
construed to prohibit the Executive from performing civic or charitable
activities on his personal time or consistent with or in furtherance of his
duties as CEO or to prohibit the Executive’s involvement in professional
activities which are incidental to his profession or his duties as CEO.    

3.

Compensation and Benefits.





1









(a)

Salary.  Executive’s salary shall be at the annual gross rate of $200,000.00
(“Initial Annual Salary”), payable in accordance with the Company’s regular
payroll practices in effect from time to time.  Increases to Executive’s Initial
Annual Salary, if any, shall be made at such times and in such amounts as the
Board of Directors (the “Board”) deems appropriate, but generally Executive’s
performance and salary reviews shall occur on at least an annual basis.

(b)

Starting Bonus.  The Executive shall be eligible to receive an initial starting
bonus of $50,000.00 (“Starting Bonus”), payable upon receipt of adequate
funding.

(c)

Stock Grant.  The Executive shall receive ten million (10,000,000) shares of
Company Stock to be issued upon the Company filing an amendment to its
Certificate of Incorporation to increase its authorized capital from 100,000,000
shares of its common stock to 500,000,000 shares of common stock which amendment
has been approved by the Board and shareholders owning a majority of the
outstanding shares of common stock entitled to vote.

(d)

Performance Bonus.   The Executive shall be eligible to receive an annual
(calendar year) performance bonus as a variable portion of a maximum of
$300,000.00 per annum (“Bonus Cap”), when 100% of the agreed-upon goals have
been fulfilled.  The Board, along with Executive, will mutually define a new
goal agreement in the first quarter of each calendar year, which shall include
the individual goals and their weighting as well as the resulting variable
remuneration.  When the defined goals are exceeded, the Executive shall be
eligible to receive an additional bonus in an amount to be determined by the
Board in its sole discretion, but not subject to the Bonus Cap described above.
 In the Board’s sole and absolute discretion, a bonus may be paid to Executive
during a calendar year in which Executive does not work the entire year and any
such bonus shall be paid on a pro rata basis; provided, however, that no bonus
shall be paid if Executive is terminated for Cause (as defined below) or
resigns.  The terms and conditions of Executive’s bonus plan shall be set forth
in a separate document.  

(e)

Business Expenses and Reimbursements.  The Company shall reimburse Executive for
all ordinary and necessary business expenses incurred in connection with
Executive’s employment.  The foregoing payments identified in this Section 3(e)
shall be reimbursed and paid by Company subject to Executive’s timely submission
of receipts and/or other documentation in conformance with the Company’s normal
procedures in effect from time to time.  

(f)

Vacation.  Executive shall be entitled to receive a minimum of four (4) weeks of
paid vacation time, to be taken and administered in accordance with the
Company’s standard policies as in effect from time to time.

(g)

Fringe Benefits.  Executive shall be eligible to participate in all health
benefits, insurance programs, retirement plans and other employee benefit and
compensation arrangements (collectively, the “Fringe Benefits”) that the Company
may in its discretion from time to time provide to its executive employees.  The
Company shall





2







provide Executive with all such Fringe Benefits at Company’s cost and expenses,
and Executive acknowledges that the Fringe Benefits may be amended or revoked by
the Company from time to time in the Company’s discretion.  

(h)

Insurance Coverage.  The Company shall provide Executive with coverage as both
an officer and director under a standard directors and officers liability
insurance policy at the expense of the Company (“D & O Policy”).   If requested
by the Company, Executive agrees to cooperate with the Company so that the
Company may purchase life insurance on his life for the benefit of the Company
or its designee in such amounts and on such terms as the Company shall
determine, including the completion and execution of any application for such
life insurance and the taking of any physical examinations in connection with
same. Executive acknowledges that the Company, as of the date hereof, does not
have such a policy in effect and will utilize its best efforts to obtain such a
policy as soon as practicable.

(i)

Withholding and Deductions.  All salary, bonus or other payments made to
Executive hereunder are subject to taxation as income to the Executive and shall
be subject to applicable withholding and payroll deductions.

4.

Stock.

  Executive shall be eligible to participate in any stock option and/or stock
appreciation rights plan that the Company implements.  The terms of any such
stock option plan and Executive’s participation rights shall be determined by
the Board in its sole discretion.

5.

Termination of Employment.

(a)

Notwithstanding any provision of this Agreement to the contrary, Executive’s
employment shall terminate on the first to occur of the following:

i.

Executive’s death;

ii.

Executive’s Disability (as defined below);

iii.

The Company’s termination of Executive for Cause (as defined below);

iv.

Executive’s termination of his employment for any reason.

v.

The Company’s termination of Executive without Cause; or

(b)

Subject to the Company’s obligation to provide reasonable accommodations under
applicable law, Executive shall be deemed to have a “Disability” if Executive is
unable to perform, on a full-time basis, the essential functions of the CEO
position for (i) more than 60 consecutive days or (ii) a period or periods
aggregating more than 60 days in any six (6) consecutive months as a result of
incapacity due to physical or mental impairment as verified by a board certified
physician.  Executive agrees to





3







cooperate and to sign such releases and provide such information as may
reasonably be necessary to obtain such verification of physical or mental
impairment.

(c)

For purposes of this Agreement, “Cause” shall mean the occurrence of any of the
following events:

i.

Executive’s conviction of, or entry of a guilty or nolo contendere plea to any
felony charge or to any crime involving theft or moral turpitude;

ii.

Executive engaging in fraud, embezzlement, misappropriation, conduct that would
constitute breach of fiduciary duty or any conduct that is injurious to or
adversely reflects on the standing, reputation or business of the Company,
financially or otherwise;   

iii.

Executive’s continued failure or refusal to satisfactorily perform the Duties
and Responsibilities after having been given written notice of his performance
deficiency and an opportunity to rebut the identified performance
deficiency(ies) to the Board;

iv.

Executive’s material violation of the Company’s personnel policies and
procedures, bylaws, or code of conduct, as in effect from time to time, after
having been given written notice of the policy violation and an opportunity to
rebut the identified violation to the Board;

v.

Executive’s intentional misrepresentation or omission of a material fact to the
Company while employed or in connection with Executive’s hiring process; or  

vi.

Executive’s material breach of any term of this Agreement, including, but not
limited to his restrictive covenant obligations described in Section 8 below.  

6.

Termination of Employment by Executive.  Executive may voluntarily terminate his
employment by providing no less than sixty (60) calendar days’ notice to the
Company of such intention to terminate.  A termination of employment so
initiated by Executive shall be deemed effective upon the earlier to occur of
(i) the expiration of the notice period above, or (ii) the departure of
Executive from the Company or the abandonment by Executive of his position and
the Duties and Responsibilities, in either case as determined in good faith by
the Company.  The Company, in its sole discretion, may place Executive on paid
leave status during some or all of the 60-day notice period described herein.





4









7.

Compensation in Event of Termination. Upon termination of Executive’s employment
for any reason, this Agreement shall automatically terminate and the Company
shall have no further obligation to Executive except to pay the amounts set
forth in this Section 7.

(a)

Without regard to the date on which employment terminates or the reason for such
termination, Executive (or his estate in the event of Executive’s death) shall
be entitled to all salary, Bonuses, Vacation, Fringe Benefits and expense
reimbursements accrued or pro rated through the termination date; provided,
however, that no pro rated Bonus shall be paid if Executive is terminated with
Cause (as defined herein) or resigns.  To the extent Executive is entitled to a
Bonus under this provision, said payment shall be made at the same time bonuses
are distributed to active employees.

(b)

In the event Executive’s employment is terminated pursuant to Section 5(a)v
above, Executive shall be entitled to receive, in addition to the salary,
Bonuses, Vacation, Fringe Benefits and expense reimbursements described in
Section 7(a) above, severance equal to six (6) months’ of Executive’s salary
then in effect (less applicable tax withholdings).  Any severance owed hereunder
shall be payable in equal installments consistent with the Company’s normal
payroll cycle.  

(c)

To be entitled to the severance benefits set forth in Section 7(b) above,
Executive must continue to abide by the restrictive covenants described in
Section 8 below and Exhibit A, and must execute a general release of any and all
claims, charges, grievances, disputes, and complaints (known and unknown) that
Executive has, had or may have against the Company, its parent, affiliates,
successors or assigns and each of their respective owners, members, partners,
officers, directors and employees (“Released Parties”), in a form to be provided
to Executive by the Company.  In the event of a breach or threatened breach of
any of the covenants described in Section 8 and Exhibit A during the severance
payment period, the Company shall immediately discontinue payment of Executive’s
severance benefits and shall be entitled to recover all severance paid to
Executive after the date of such breach or threatened breach.  The cessation and
recovery of these payments shall be in addition to, and not as an alternative
to, any other remedies at law or in equity available to the Company, including
without limitation the right to seek specific performance or an injunction.

(d)

In furtherance and not in limitation of the foregoing, the termination of
Executive’s employment for any reason shall not affect any of the following
rights of Executive:  (i) any rights pursuant to any qualified retirement or
welfare benefit plan maintained by the Company, (ii) any rights to be
indemnified by the Company pursuant to its corporate bylaws, applicable law,
this Agreement and any rights under any D & O policy applicable to Executive,
(iii) any rights under any federal and state laws providing for insurance
continuation and/or conversion rights upon termination of employment or other
qualifying events, including without limitation the federal Consolidated Omnibus
Budget Reconciliation Act of 1985 as amended, and (iv) any right of Executive to
apply for





5







unemployment compensation benefits or workers, compensation benefits pursuant to
applicable law.   

8.

Restrictive Covenants.  As a condition of employment, Executive agrees to
execute and abide by the terms of the Company’s Confidentiality &
Non-Solicitation Agreement, which is attached to this Agreement as Exhibit “A”
and incorporated herein by reference.   

9.

Indemnification.

Executive covenants and agrees to hold harmless the Company from and against all
claims, damages, suits, charges, liabilities, costs and expenses (including
legal fees and expenses) arising out of any reckless or intentional act or
omission of Executive or any act of Executive which is outside the scope of
Executive’s employment.  This obligation shall survive the termination of
Executive’s employment.  

10.

Governing Law; Jurisdiction; Attorney Fees.  This Agreement shall be governed in
all respects by the laws of the state of Arizona, without giving effect to any
conflicts of law provisions.  The Company and Executive hereby consent to submit
to the exclusive jurisdiction and venue of the federal and state courts located
in Arizona for enforcement or interpretation of this Agreement and for any
disputes under or arising out of this Agreement.  The prevailing party in any
action arising from this Agreement shall be entitled to recover reasonable
attorneys’ fees and related costs and expenses.   

11.

Binding Effect.  This Agreement is a personal contract and the rights and
interests of Executive hereunder may not be sold, transferred, assigned,
pledged, encumbered or hypothecated by him.  This Agreement shall inure to the
benefit of and be binding upon Company, its successors and assigns, including
but not limited to any Company, person, or other entity which may acquire all or
substantially all of the assets and business of the Company, or any company with
or into which Company be consolidated or merged.

12.

Entire Agreement. This Agreement contains all the understandings between the
parties hereto pertaining to the matters referred to herein, and supersedes all
undertakings and agreements, whether oral or written, previously entered into by
them with respect thereto.  Executive represents that, in executing this
Agreement, he does not rely, and has not relied, on any representation or
statement not set forth herein made by the Company with regard to the subject
matter, bases or effect of this Agreement or otherwise.

13.

Amendment; Waiver. No provision of this Agreement may be amended or waived
unless such amendment or waiver is agreed to in writing, signed by Executive and
the Board. Waiver by either party hereto of any breach or default by the other
party of any term or provision of this Agreement shall not operate as a waiver
of any other breach or default.





6









14.

Notices.  All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) three days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (c) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written or electronic verification of receipt.  All communications shall be sent
to the Company and to Executive at the addresses below or at such other address
as the Company or Executive may designate by ten days advance written notice to
the other.

To Executive at:

Garland A. Brown, Jr.

6263 North Scottsdale Road, Suite 340

Scottsdale, Arizona 85250

To the Company at:

Chairman of the Board of Directors

Champion Pain Care Corporation

6263 North Scottsdale Road, Suite 340

Scottsdale, Arizona 85250




15.

Severability.  In the event that any one or more of the provisions of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remainder of the Agreement shall not in any
way be affected or impaired thereby.  Moreover, if any one or more of the
provisions contained in this Agreement shall be held to be excessively broad as
to duration, activity or subject, such provisions shall be construed by limiting
and reducing them so as to be enforceable to the maximum extent allowed by
applicable law.

16.

Each Party the Drafter.  This Agreement and the provisions contained in it shall
not be construed or interpreted for or against any party to this Agreement
because that party drafted or caused that party’s legal representative to draft
any of its provisions.

17.

Headings.  All descriptive headings of sections and paragraphs in this Agreement
are intended solely for convenience, and no provision of this Agreement is to be
construed by reference to the heading of any section or paragraph.

18.

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.





7







IN WITNESS WHEREOF, the parties hereto have knowingly, intentionally and
voluntarily executed this Agreement as of the date first written above.

CHAMPION PAIN CARE CORPORATION

By:  /s/ Jack Fishman

Name:  Jack Fishman

President




GARLAND A. BROWN, JR.







Name:  /s/ Garland A. Brown, Jr.






8







EXHIBIT A - CONFIDENTIALITY AND NON-SOLICITATION AGREEMENT





9











1.

Company Property and Information.  Executive will not remove any equipment,
materials, property, records, documents, notes, manuals, lists, reports, data
files, disks, hand held devices, thumb drives, or any other tangible items
(whether in original, duplicate, electronic or paper form) (collectively
“Company Property”) from Company premises, except as is needed in the ordinary
course of conducting Company Business.  At the time of Executive’s separation,
or at any other time upon Company’s request, Executive will at Company’s cost
and expense immediately deliver to Company any Company Property in Executive’s
possession or control and destroy any remaining electronic versions of same.  To
the maximum extent permitted by law, Company reserves the right to deduct the
cost of unreturned or damaged Company Property from any compensation owed to
Executive.



2.

Inventions.



2.1.

While employed by Company, and for twelve (12) months thereafter, Executive will
disclose promptly, completely and in writing to Company, and hereby assign and
agree to assign and bind Executive’s heirs, executors, or administrators to
assign to Company, any and all inventions, concepts, processes, diagrams,
designs, methods, apparatus, improvements, or any other technological “know how”
(collectively “Company Inventions”), whether patentable, copyrightable, or
otherwise subject to exclusive rights, which are discovered, conceived, and/or
developed by Executive, either individually or jointly with others.  All such
Company Inventions will be deemed “works made for hire” commissioned by Company
to the fullest extent permitted by the copyright laws of the United States.



2.2.

The obligations described in Section 2.1 do not apply to any patents,
copyrights, trademarks, or inventions, concepts or technical know-how, developed
by Executive prior to Executive’s employment with Company (collectively “Prior
Inventions”); however, by signing this Agreement, Executive represents that
there are no currently existing Prior Inventions belonging to Executive.  This
Section also does not apply to an invention that Executive developed entirely on
Executive’s own time without using Company’s equipment, supplies, facility,
trade secret or confidential information, unless the invention  (i) relates to
Company’s actual or demonstrably anticipated research or development; or (ii)
results from any work performed by Executive for Company.    



2.3.

While employed by Company, and at all times thereafter, Executive will assist
Company in the preparation, execution, and delivery of any disclosures, patent,
trademark or copyright applications or papers within the scope and intent of
this Agreement required to obtain patents in this or in other countries and in
connection with such other proceedings as may be necessary to enforce Company’s
rights in such Company Inventions against others or to vest title thereto in
Company.  



3.

Confidentiality.



3.1.

While employed by Company, and at all times thereafter, Executive will not,
directly or indirectly, disclose, utilize, or authorize any disclosure or use
Confidential





10







Information (as defined below), except to the extent such disclosure or use is
in furtherance of performing Executive’s job duties for Company. The controlled
disclosure of Confidential Information to customers, contractors, vendors or
others for legitimate business purposes will not remove it from protected status
as Confidential Information under this Agreement.



3.2.

For purposes of this Agreement, “Confidential Information” includes, but is not
limited to, the following non-public information relating to Company or
entrusted to Company by Company’s Business Associates (as defined below):



3.2.1.

customer lists, data and information compiled by Company, including, but not
limited to, contact details, preferences, orders, product usage, product
volumes, pricing, promotions, and sale and contract terms (including contract
expiration dates);



3.2.2.

internal practices and procedures, training material, compensation and payroll
information, and personnel data (except to the extent Executive’s disclosure or
use of such information is in furtherance of enforcing Executive’s rights under
state or federal law);



3.2.3.

financial condition and financial results of operations;



3.2.4.

supply of materials information, including sources and costs;



3.2.5.

information relating to designs, formula, developmental or experimental work,
know-how, products, processes, computer programs, source codes, data bases,
schematics, inventions, creations, original works of authorship, or other
subject matter relating to research and development, strategic planning,
manufacturing, engineering, purchasing, fund raising, budgeting, finance,
marketing, promotion, distribution, licensing, and selling activities; and



3.2.6.

any and all information, without regard to form, having independent economic
value to Company that is not generally known to, and not readily ascertainable
by proper means by a person who can obtain economic value from its disclosure or
use.



3.3.

Excluded from this definition is Confidential Information that (i) is in or
enters the public domain without breach of this Agreement by you; (ii) or is
required to be disclosed by order of a court or other governmental agency;
provided that Company shall first be given reasonable notice and opportunity to
obtain a protective order against disclosure of such Confidential Information.



4.

Non-Solicitation and Non-Interference.  Executive, whether personally or on
behalf of any person or entity, will not engage or assist others in engaging in
the following activities during Executive’s employment or during the (12) month
period after Executive’s employment ends, regardless of who initiates or the
reason:  





11











4.1.

solicit, accept business from, call upon, handle, deliver products or render
services to any of Company’s customers or prospective customers (with whom
Executive had any contact or about whom Executive had access to Confidential
Information at any time within the twelve (12) month period immediately
preceding the end of Executive’s employment) for the purpose of selling such
customer the same, similar, or related products or services that Executive sold
or worked with on Company’s behalf;



4.2.

employ, engage or retain the services of any employee or consultant who was
employed or engaged by Company at any time within the twelve (12) month period
immediately preceding the end of Executive’s employment;



4.3.

encourage, induce, or convince any Business Associate to end or reduce
his/her/its relationship with Company.  For purposes of this provision,
“Business Associate” means any individual or entity doing business with or
rendering services to Company at any time within the twelve (12) month period
immediately preceding the end of Executive’s employment, including customers,
employees, investors, consultants, independent contractors, vendors, suppliers,
or joint venture partners.



5.

Non-Competition.



5.1.

Executive, whether personally or on behalf of any person or entity, will not
Engage in a Competitive Activity (as defined below) in the Territory (as defined
below) during Executive’s employment or during the period following the end of
Executive’s employment, not to exceed twelve (12) months but in no event, less
than six (6) months, regardless of who initiates or the reason.  



5.2.

For purposes of this paragraph:



5.2.1.

“Engage in a Competitive Activity” means acquiring an ownership interest in,
managing, operating, being employed by, consulting for or otherwise being
engaged by any business which manufactures, produces, sells or markets the
products or services that Company offer or have plans to offer within the
Territory at the time Executive’s employment ends; and



5.2.2.

“Territory” means the United States.  



5.3.

In exchange for Executive’s commitment not to compete as described in this
section and in addition to the compensation, severance payments (if any), and
professional growth opportunities made available to you through employment with
Company, Company may, in Company’s sole and absolute discretion, pay you upon
Executive’s separation from employment with Company for any reason, the
equivalent of six (6) months of Executive’s salary then in effect (minus lawful
deductions), payable in equal installments in accordance with Company’s regular
payroll cycle, and after any severance payments, if any, under Executive’s
Executive Employment Agreement with Company have been paid in full.  Any
payments, if any, made to you pursuant to this section shall be in addition to
any severance payments you may be entitled to under Executive’s Executive
Employment





12







Agreement.  If Company, in Company’s sole and absolute discretion, decide not to
pay Executive upon Executive’s separation from employment with Company,
Executive remains obligated to perform under this section pursuant to the
obligations under Executive’s Executive Employment Agreement, in consideration
for any severance payment obligations of Company to pay Executive.



6.

Lack of Prior Conflict; Prior Employer Information.  Executive is not bound by
any post-employment covenant with a third party that would restrict the
fulfillment of the duties you perform on Company’s behalf.  To the extent
Executive is bound by any such post-employment covenant, you will provide
Company with a copy of the applicable agreement.  You understand that Executive
is prohibited from disclosing to the Company or causing or inducing the Company
to use proprietary or confidential information or trade secrets of others, or to
violate the intellectual property rights of others.



7.

Notification.  During the time period that the covenants described herein are in
effect, Executive will inform any new employer or Business Associate (as defined
above), prior to entering into an employment or business relationship, of the
existence of this Agreement and will provide such new employer or Business
Associate with a copy of this Agreement.  Executive authorizes Company to notify
others, including Business Associates and Executive’s future employers, of
Executive’s obligations under this Agreement.  



8.

Continuing Cooperation.  Provided Company reimburses you for any reasonable and
necessary out-of-pocket expenses, you will fully cooperate with Company and
Company’s legal counsel in connection with any action, proceeding, or dispute
arising out of matters with which you were directly or indirectly involved while
serving as Company’s employee.  This cooperation includes meeting with, and
providing information to, Company and Company’s legal counsel, maintaining the
confidentiality of any past or future privileged communications with Company’s
legal counsel, and being available to testify truthfully by affidavit, in
depositions, or in any other forum on Company’s behalf.   



9.

Miscellaneous Provisions



9.1.

Survival.  The covenants contained in Section 2 of this Agreement shall survive
the end of Executive’s employment, regardless of the manner of or reason for
such separation.



9.2.

Extension of Time.  If Executive has breached any of the covenants in this
Agreement, and if Company bring legal action for injunctive or other relief,
such relief shall have the duration specified in this Agreement, commencing from
the date such relief is granted, but reduced by the period of time elapsed
between Executive’s separation and Executive’s first breach of this Agreement.  



9.3.

Injunctive Relief.  Attorney Fees.  If Executive breaches the covenants in this
Agreement, irreparable injury will result to Company and Company’s remedy at law
for damages will be inadequate.  As a result, Company shall be entitled to an
injunction to





13







restrain Executive’s continuing breach, or any other persons or entities acting
for or with you, without the necessity of proving actual damages or posting any
bond or other security, in addition to any other rights and remedies which
Company may have at law or in equity.  The prevailing party in any legal action
relating or touching upon this Agreement is entitled to recover reasonable
attorneys’ fees and costs.       

Executive has had a reasonable opportunity to review and consider this Agreement
with counsel of Executive’s choosing and, by Executive’s signature below, enter
into the Agreement willingly.

CHAMPION PAIN CARE CORPORATION

By:  /s/ Jack Fishman

Name:  Jack Fishman

President




GARLAND A. BROWN, JR.







Name:  /s/ Garland A. Brown, Jr.









14





